DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Election/Restrictions 
2.    Applicant’s election without traverse of Species I (claims 1-11) filed on 03/02/2022 and withdrawn Species II (claims 12-20) has been acknowledged and considered. Applicants have the right to file a divisional application covering the subject matter of the non-elected claims (claims12-20).
     Claims 1-20 are currently pending in the application.
                                                            Oath/Declaration
3.   The oath/declaration filed on 09/23/2020 is acceptable.
                                                                   Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                            Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 09/23/2020.
                                                             Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM et al., hereafter “KIM” (U.S. Publication No. 2013/0313529 A1) in view of LIU et al., hereafter “LIU” (U.S. Publication No. 2017/0018652 A1).
      Regarding claim 1, KIM discloses a display apparatus comprising: 
          a substrate (10); 
          a thin film transistor (TR) on the substrate (10), the thin film transistor (TR)including: 
                a first semiconductor layer (214, para [0049]); and
               a first gate electrode (212/213, para [0047]) overlapping the first semiconductor layer (214), 
                wherein a first gate insulating layer (13, para [0041]) is disposed between the first semiconductor layer (214) and the first gate electrode (212/213); 

                a lower electrode (312/313) including a first lower layer (312) and a first upper layer (313) stacked each other; and
                an upper electrode (314/315) including a second lower layer (314) and a second upper layer (315) stacked each other, 
                 wherein the upper electrode (314/316) overlaps the lower electrode (312/313), and a second gate insulating layer (15, para [0041]) is disposed between the upper electrode (314/316) and the lower electrode (312/313); and 
            a display element (in PXR, para [0036]) electrically connected to the thin film transistor (TR) (para [0052]) (e.g. Fig. 1 and para [0036]-[0059]). 
             wherein the second upper layer has a thickness greater than a thickness of the first upper layer.
      KIM discloses the features of the claimed invention as discussed above, but does not disclose wherein the second upper layer has a thickness greater than a thickness of the first upper layer.
     LIU, however, discloses the storage capacitor bottom electrode (6) and the storage capacitor top electrode (7) may be of a single layer, double layers, or a structure having more than two layers (para [0062]) and the thickness of the storage capacitor bottom electrode (6) and the storage capacitor top electrode (7) may be within a certain range of 1000-5000 angstroms or in a certain embodiment, the thickness of the storage capacitor bottom electrode (6) and the storage capacitor top electrode (7) may be within a certain range of 1500-4000 angstroms (para [0062]).
 second upper layer (of the double storage capacitor top electrode) has a thickness greater than a thickness of the first upper layer (of the double storage capacitor bottom electrode), since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
       Regarding claim 2, KIM and LIU (citations to KIM unless otherwise noted) discloses wherein the lower electrode (312/313) and the first gate electrode include a same material (e.g. Fig. 1 and par [0054]).
8.    Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM and LIU in view of Lin et al., hereafter “Lin” (U.S. Publication No. 2017/0084680 A1).
       Regarding claim 3, KIM and LIU discloses the features of the claimed invention as discussed above including the thickness of the storage capacitor bottom electrode (6) and the storage capacitor top electrode (7) may be within a certain range of 1000-5000 angstroms or in a certain embodiment, the thickness of the storage capacitor bottom electrode (6) and the storage capacitor top electrode (7) may be within a certain range of 1500-4000 angstroms (para [0062]) while wherein the thickness of the first upper layer is in a range of about 40 nm to about 60 nm, and the thickness of the second upper layer is in a range of about 40 nm to about 140 nm as claimed.
     Lin, however, discloses the thickness of the bottom electrode (420) and the top electrode (424) is a range of about 500 and 1500 angstroms (para [0036]).

In this case, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the thickness of the bottom electrode (420) and the top electrode (424) is a range of about 500 and 1500 angstroms that overlaps or lies inside the range as claimed, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
       Regarding claim 4, KIM and LIU discloses the features of the claimed invention as discussed above including the thickness of the storage capacitor bottom electrode (6) and the storage capacitor top electrode (7) may be within a certain range of 1000-5000  wherein at least one of the first lower layer and the second lower layer has a thickness in a range of about 130 nm to about 1000 nm as claimed.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  
In this case, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the thickness of the bottom electrode (420) and the top electrode (424) is a range of about 500 and 1500 angstroms that overlaps or lies inside the range as claimed, since it is well settle that when the general conditions of a claim are discloses in the prior art, .
9.    Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM and LIU in view of CHOI et al., hereafter “CHOI” (U.S. Publication No. 2017/0229554 A1).
      Regarding claim 5, KIM and LIU disclose the features of the claimed invention as discussed above, but does not disclose wherein the first upper layer and the second upper layer include tantalum (Ta).
      CHOI, however, discloses the upper electrode 610, the lower electrode 608, the top electrode 804 may be any suitable metallic materials, including transparent conductive oxide layer (such as ITO or the like), silver nano ink, carbon nano tube (CNT), silver nano ink and CNT, graphene, aluminum (Al), tungsten (W), chromium (Cr), tantalum (Ta), molybdenum (Mo), copper (Cu), combination thereof or any suitable materials (e.g. Fig. 6A and para [0074]).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the first upper layer and the second upper layer teaching of CHOI with KIM and LIU because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the characteristics of the storage capacitor. MPEP 2144.06.
10.    Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM and LIU in view of KIM et al., hereafter “KIM’065” (U.S. Publication No. 2019/0305065 A1).
      Regarding claim 6, KIM and LIU disclose the features of the claimed invention as discussed above, but does not disclose wherein the upper electrode overlaps the thin film transistor.

     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM and LIU to provide the wherein the upper electrode overlaps the thin film transistor as taught by KIM’065 for a purpose of increasing the capacitance of the storage capacitor.
11.    Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM and LIU in view of JOO et al., hereafter “JOO” (U.S. Publication No. 2014/0361272 A1).
        Regarding claim 7, KIM and LIU disclose the features of the claimed invention as discussed above, but does not disclose further comprising a thin film encapsulation layer or an encapsulation substrate on the substrate, the thin film encapsulation layer or the encapsulation substrate facing the substrate.
       JOO, however, discloses further comprising a thin film encapsulation layer or an encapsulation substrate (200) on the substrate (10), the thin film encapsulation layer (200) or the encapsulation substrate facing the substrate (10) (e.g. Fig. 1).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM and LIU to provide a thin film encapsulation layer or an encapsulation substrate on the substrate, the thin film encapsulation layer or the encapsulation substrate facing the substrate as taught by JOO for a purpose of increasing the flexibility of the display apparatus.
                                                      Allowable Subject Matter
12.    The following is a statement of reason for the indication of allowable subject matter:
s 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the first lower layer and the second lower layer each include aluminum (Al) and an aluminum alloy including a first element, and an amount of the first element is about 0.1 at% or less as cited in claim 8.
        Claims 9-11 are directly or indirectly depend on claim 8, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                              Cited Prior Arts
13.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. UN et al. (U.S. Publication No. 2020/0185428 A1) and Koide (U.S. Patent No. 7,199,853 B2).
                                                               Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/PHUC T DANG/Primary Examiner, Art Unit 2892